           Case 1:20-cv-03186-JPC Document 27 Filed 10/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                10/08/2020
Harold Gates,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-3186 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
City of New York et al.,                                               :   REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment, except that any currently scheduled conference or oral argument before the Court is

adjourned pending further order of the Court. All counsel must familiarize themselves with the

Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-

cronan.

        It is hereby ORDERED that the parties shall submit a joint letter of no more than five pages

by October 22, 2020 addressing the following in separate paragraphs: (1) a brief description of the

case, including the factual and legal bases for the claim(s) and defense(s); (2) any contemplated

motions; (3) the basis for subject matter jurisdiction; and (4) the prospect for settlement. In

accordance with the Court’s Individual Rules and Practices, requests for extensions or adjournment

may be made only by letter-motion filed on ECF and must be received at least 48 hours before the

deadline or scheduled appearance, absent compelling circumstances. The written submission must

state (1) the original date(s) set for the appearance or deadline(s) and the new date(s) requested;

(2) the reason(s) for the request; (3) the number of previous requests for adjournment or extension;
          Case 1:20-cv-03186-JPC Document 27 Filed 10/08/20 Page 2 of 2


(4) whether these previous requests were granted or denied; and (5) whether opposing counsel

consents, and, if not, the reasons given by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 8, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
